On appeal by plaintiff, amended judgment unanimously affirmed, with costs. No opinion. On appeal by defendants Steelman and Birkins, amended judgment reversed upon the law and the facts and a new trial granted, costs to abide the event, upon that phase of the case involved in their appeal. The conclusion with reference to their appeal is reached in light of the decision in Matteson v. Forst (ante, p. 732), decided herewith. in order that that branch of the case may be heard and a complete disposition made thereof as to all of the parties. Inconsistent findings of fact and conclusions of law are reversed. Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.